NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                      No. 18-2891
                                    _______________

                            UNITED STATES OF AMERICA

                                             v.

                          RASHEED HARGROVE, a/k/a O.G.,
                                                Appellant
                                _______________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. No. 2:01-cr-00538-001)
                   District Judge: Honorable Jose L. Linares (Retired)
                                    _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   on June 10, 2019

               Before: JORDAN, BIBAS, and NYGAARD, Circuit Judges

                                 (Filed: August 28, 2019)
                                    _______________

                                       OPINION *
                                    _______________




*
 This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
BIBAS, Circuit Judge.

   District courts enjoy broad discretion over whether to reduce sentences and how much.

But they must justify their decisions, even if they do so succinctly. The District Court here

reduced Rasheed Hargrove’s life sentence to forty years. On appeal, he claims that the

District Court did not do enough to justify that new sentence. But it did, so we will affirm.

                                     I. BACKGROUND

   Hargrove led the Third World Crips gang. The Crips were the exclusive suppliers of

heroin and cocaine in East Newark, New Jersey. They controlled the Hyatt Court housing

project and treated its residents brutally: pistol-whipping them, mauling them with pit bulls,

and jamming their faces up against burning-hot radiators. Hargrove actively took part in

both the drug dealing and the brutality.

   A jury convicted him of one count of conspiracy to distribute heroin and crack cocaine

and two counts of distributing heroin. At the time, the U.S. Sentencing Guidelines man-

dated a life sentence for his crimes. So the District Court sentenced him to life in prison,

and we affirmed. United States v. Johnson, 89 F. App’x 781, 788 (3d Cir. 2004).

   A decade later, the U.S. Sentencing Commission retroactively lowered the Guidelines

ranges for most drug crimes. U.S.S.G. App. C, amend. 782 (2014); U.S.S.G. § 1B1.10(d).

Hargrove’s new range was thirty years to life. He moved for a thirty-year sentence. But the

District Court reduced his sentence to forty years instead.

   In its order, the District Court said that it had granted the reduction based on the new

Guidelines range, after considering the requisite statutory sentencing factors and the




                                              2
Commission’s policy statements. It then listed the parts of the record it considered in find-

ing forty years appropriate.

   Hargrove appeals, again seeking a thirty-year sentence. We recently addressed an anal-

ogous appeal by his codefendant Erik Johnson. United States v. Johnson, 745 F. App’x

464, 464–65 (3d Cir. 2018). We affirmed Johnson’s sentence, and we will affirm Har-

grove’s as well.

              II. THE DISTRICT COURT MEANINGFULLY CONSIDERED THE
                RELEVANT FACTORS AND EXPLAINED ITS RESENTENCING

   Hargrove argues that the District Court neither meaningfully considered his arguments

for a lower sentence nor explained why it accepted them only in part. He says that the Court

did not give enough weight to his history and characteristics; the crime’s nature and cir-

cumstances; the reduced need to deter, incapacitate, inflict retribution, and encourage

guilty pleas; and the need to reduce prison overcrowding. 18 U.S.C. § 3553(a)(1), (2);

U.S.S.G. App. C, amend. 782, Reason for Amendment (2014). We review appeals of sen-

tence reductions for abuse of discretion. United States v. Thompson, 825 F.3d 198, 205 (3d

Cir. 2016).

   If the Commission lowers the sentencing range for a prisoner’s crimes, a district court

may then reduce his sentence. 18 U.S.C. § 3582(c)(2). But a sentence reduction is a “limited

adjustment to an otherwise final sentence.” Dillon v. United States, 560 U.S. 817, 826

(2010). When it modifies a sentence, the court must consider the applicable sentencing

factors under § 3553(a) and make sure that any sentence reduction is consistent with the

relevant Commission policy statements. 18 U.S.C. § 3582(a), (c)(2).



                                             3
   At an original sentencing, the court must consider both sides’ colorable arguments and

must explain its sentence. Chavez-Meza v. United States, 138 S. Ct. 1959, 1963–64 (2018);

United States v. Flores-Mejia, 759 F.3d 253, 256 (3d Cir. 2014) (en banc). The Supreme

Court, however, has not yet decided whether a district court must follow these same steps

when it modifies a sentence. Chavez-Meza, 138 S. Ct. at 1965. We need not resolve that

issue here.

   Even if it must consider both sides’ arguments in addition to the sentencing factors and

the policy statements, the District Court did so here. It addressed all the factors that Har-

grove raised. It considered the relevant § 3553(a) factors. It considered his crimes, his re-

peated misbehavior in prison, and his age relative to his remaining sentence. It also con-

sidered the parties’ arguments, which canvassed at length these factors as well as the poli-

cies behind the Guidelines amendment. And after hearing all this, it explained that the

forty-year sentence was appropriate.

   The District Court had Hargrove’s entire record before it when it decided his motion.

That record included Hargrove’s violent criminal record and his victims’ testimony. Given

the severity of his crimes and his repeated, often violent misconduct in prison, “it is unsur-

prising that the judge considered a sentence somewhat higher than the bottom of the re-

duced range to be appropriate.” Chavez-Meza, 138 S. Ct. at 1967.

   The District Court’s brief statement, along with the accompanying record, sufficed to

explain the new sentence. This “explanation (minimal as it was) fell within the scope of

the lawful professional judgment that the law confers upon the sentencing judge.” Id.

at 1968. So the Court did not abuse its discretion, and we will affirm.


                                              4